Case 1:20-cv-10716-AT Document 21 Filed 03/02/21 Page 1 of 4
            Case 1:20-cv-10716-AT Document 21 Filed 03/02/21 Page 2 of 4
                                               -2-


     b. No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion of all
            fact discovery, the parties shall meet and confer on a schedule for expert
            disclosures, including reports, production of underlying documents and
            depositions, provided that (i) expert report(s) of the party with the burden of
            proof shall be due before those of the opposing party’s expert(s); and (ii) all expert
            discovery shall be completed by the date set forth in paragraph 7(a).

7.   All motions and applications shall be governed by the Court’s Individual Practices,
     including pre- motion conference requirements, except that motions in limine may be
     made without a pre-motion conference on the schedule set forth in paragraph 11.
     Pursuant to the authority of Rule 16(c)(2), Fed. R. Civ. P., any motion for summary
     judgment will be deemed untimely unless a request for a pre-motion conference is made
     in writing within fourteen (14) days of the date in paragraph 5, i.e., the close of fact
     discovery.

8.   All counsel must meet face-to-face for at least one hour to discuss settlement within
     fourteen (14) days following the close of fact discovery. Due to Covid-19, counsel may
     satisfy this requirement by meeting via videoconferencing.

9.   a.     Counsel for the parties have discussed an informal exchange of information in
            aid of an early settlement of this case and have agreed upon the following:
            N/A.

     b.     Counsel for the parties have discussed the use of the following alternative dispute
            resolution mechanisms for use in this case: (i) a settlement conference before a
            magistrate judge; (ii) participation in the District’s Mediation Program; and/or (iii)
            retention of a privately retained mediator. Counsel for the parties propose the
            following alternative dispute resolution mechanism for this case:
            a settlement conference before a magistrate judge.

     c.     Counsel for the parties recommend that the alternative dispute resolution
            mechanism designated in paragraph b, be employed at the following point in the
            case (e.g. within the next sixty days; after the deposition of plaintiff is completed
            (specify date); after the close of fact discovery):
            After the close of fact discovery and the Court’s decision on FINRA’s Rule 12(b)
            pending motion to dismiss, whose briefing is to be completed in May 2021.

     d.     The use of any alternative dispute resolution mechanism does not stay or modify
            any date in this Order.
             Case 1:20-cv-10716-AT Document 21 Filed 03/02/21 Page 3 of 4
                                               -3-


10.   The Final Pretrial Submission Date is thirty (30) days following the close of fact and expert
      discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall
      submit a Joint Pretrial Order prepared in accordance with the Court’s Individual Practices
      and Rule 26(a)(3), Fed. R. Civ. P. Any motions in limine shall be filed after the close of
      discovery and before the Final Pretrial Submission Date and the pre-motion conference
      requirement is waived for any such motion. If this action is to be tried before a jury,
      proposed voir dire questions, jury instructions and verdict form shall also be filed by the
      Final Pretrial Submission Date. Counsel are required to meet and confer on a joint
      submission of proposed jury instructions and verdict form, noting any points of
      disagreement in the joint submission. Jury instructions may not be submitted after the
      Final Pretrial Submission Date, unless they meet the standard of Rule 51(a)(2)(A), Fed. R.
      Civ. P. If this action is to be tried to the Court, proposed findings of fact and conclusions
      of law should be submitted by the Final Pretrial Submission Date.

11.   Counsel for the parties have conferred and their present best estimate of the length of
      trial is: five days.

12.   Other Items: N/A.
Case 1:20-cv-10716-AT Document 21 Filed 03/02/21 Page 4 of 4
